                                                              ., '.l,

             Case 3:21-cr-00034-RBM Document 28 Filed 02/24/21 PageID.56 Page 1 of 1
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of I


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                V.                                               (For Offenses Committed On or After November I, 1987)


                     Daniel Gonzalez-Estrada                                     Case Number: 21CR0034-RBM

                                                                                 Daniel Gonzalez-Estrada

                                                                                                          FILED
                                                                                 Defendant's A


REGISTRATION NO. 18828509
THE DEFENDANT:                                                                       FEB 2 2 2021
 � pleaded guilty to count(s) 1 of Information
 D was found guilty to count(s)
                                                                                                    vV".':!'
                                                                               CLERK U S. 01STn,v,
                                                                            �-· ,TUCRN oisTRICT oF CALIFORNIA
   after a plea of not guilty.                                             BY
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325(a)(l)                      IMPROPER ENTRY by an Alien (Misdemeanor)                                         1
 □    The defendant has been found not guilty on count(s)                 -------------------
 [:g] Count(s) 2 of the Information                                               dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               lZl TIME SERVED                              □ __________ days
 lZl Assessment: $10 WAIVED lZl Fine: WAIVED
 0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 □   Court recommends defendant be deported/removed with relative, _________ charged in case


    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
ofany change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, February 22, 2021
                                                                         Date of Imposition of Sentence



                                                                         HORABLE RUT;B
                                                                         ���)          EZMONTENEGRO
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                         20CR0034-RBM
